                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CSX TRANSPORTATION, INC.
                       Plaintiff,
             v.                                        CIVIL ACTION NO. 17-5296
 B&J GROUP, INC.
                       Defendant.

                                            ORDER


       AND NOW, this 31st day of May 2019, upon consideration of the cross-motions for

summary judgment and the responses and replies thereto, and for the reasons set forth in the

accompanying memorandum opinion, it is hereby ORDERED that the Motion for Summary

Judgment filed by B&J Group, Inc. [Doc. No. 37] is DENIED and the Motion for Summary

Judgment filed by CSX Transportation, Inc. [Doc. No. 41] is GRANTED. Plaintiff shall file a

proposed judgment order no later than June 7, 2019, to which Defendant shall file any

objections no later than June 14, 2019.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe

                                                    _____________________
                                                    CYNTHIA M. RUFE, J.
